DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 March 2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-14, 16-18, 20, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kong et al. (U.S. 10,950,552).
Regarding Claim 1, Kong et al. discloses a microelectronic assembly, comprising: 
a package substrate (package substrate 160, Figure 1c); 

an electrical component, wherein the electrical component is embedded in the cavity and is electrically coupled to the package substrate via the conductive pathway (electrical component 120, Figures 1a-1c).  
Regarding Claim 6, Kong et al. further discloses that the stiffener includes a first portion having a first conductive contact and a second portion having a second conductive contact, and wherein the first portion is attached to the second portion by electrically connecting the first conductive contact and the second conductive contact (first conductive contact 142/140, second conductive contact 146/144, Figure 1b).  
Regarding Claim 7, Kong et al. further discloses that the electrical component is a first electrical component, the conductive pathway in the stiffener is a first conductive pathway, and the microelectronic assembly further includes (first electrical component 130, first conductive pathway 142 or 116 or 144, Figure 1b): 
a second conductive pathway in the stiffener, where the second conductive pathway is between the cavity and the surface of the stiffener (second conductive pathway 140 or 112 or 146, Figure 1b); and 
a second electrical component, wherein the second electrical component is embedded in the cavity and is electrically coupled to the package substrate via the second conductive pathway (second electrical component 120, Figure 1b).  
Regarding Claim 8, Kong et al. further discloses that the electrical component is a first electrical component and wherein the cavity is a first cavity, further comprising (first electrical component 130, first conductive pathway 142 or 116 or 144, Figure 1b): 
a second cavity in the stiffener having a second conductive pathway, where the second conductive pathway is between the second cavity and the surface of the stiffener (second conductive pathway 140 or 112 or 146, Figure 1b); and 
a second electrical component, wherein the second electrical component is embedded in the second cavity and is electrically coupled to the package substrate via the second conductive pathway (second electrical component 120, Figure 1b).  
Regarding Claim 9, Kong et al. further discloses a die coupled to the surface of the package substrate (die 10, Figures 1a-1c).  
Regarding Claim 10, Kong et al. further discloses that the stiffener is shaped as an outer ring around the die (stiffener 116/114/112, Figure 1a).  
Regarding Claim 11, Kong et al. further discloses that the die is selected from the group consisting of a central processing unit, a platform controller hub, a memory die, a field programmable gate array silicon die, and graphic processing unit (Column 3, Lines 1-3).  
Regarding Claim 12, Kong et al. discloses a microelectronic stiffener apparatus, comprising: 
a stiffener having a surface, wherein the stiffener includes a cavity and a conductive pathway between the cavity and the surface of the stiffener (stiffener 116 and/or 114 and/or 112, conductive pathway 144 or 116 or 142 or 140 or 114 or 112 or 146, Figures 1a-b); and 

Regarding Claim 13, Kong et al. further discloses a package substrate, wherein the surface of the stiffener is attached to a surface of the package substrate, and wherein the electrical component is electrically coupled to the surface of the package substrate via the conductive pathway (package substrate 110, stiffener 116/114/112, electrical component 130, conductive pathway 144/116/142, Figure 1b).  
Regarding Claim 14, Kong et al. further discloses that the stiffener includes a first portion having the conductive pathway and a second portion having the cavity (stiffener 114/112, conductive pathway 112, Figure 1b).  
Regarding Claim 16, Kong et al. further discloses that the first portion includes a first conductive contact and the second portion includes a second conductive contact, and wherein the first portion is attached to the second portion by electrically connecting the first conductive contact and the second conductive contact (first conductive contact 142, second conductive contact 146, Figure 1b).  
Regarding Claim 17, Kong et al. discloses a computing device, comprising: 
a circuit board (circuit board 160, Figure 1c); and
an integrated circuit (IC) package, wherein the IC package comprises: 
a package substrate (package substrate 110, Figure 1c); and 
a stiffener having an embedded electrical component and a conductive pathway between the embedded electrical component and a surface of the stiffener, wherein the embedded electrical component is electrically coupled to the package substrate via the 
Regarding Claim 18, Kong et al. further discloses that the embedded electrical component is one of a resistor, a capacitor, an inductor, and a chip-type passive component (Column 3, Lines 24-33) .  
Regarding Claim 20, Kong et al. further discloses that the conductive pathway includes copper (conductive pathway 144/116/142, Figure 1b, Column 3, Lines 45-50).  
Regarding Claim 21, Kong et al. further discloses a die coupled to the surface of the package substrate (die 10, Figures 1a-1c). 208

Claims 1, 4, 5, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hool (U.S. 7,115,988).
Regarding Claim 1, Hool discloses a microelectronic assembly, comprising: 
a package substrate (package substrate 124, Figure 1); 
a stiffener having a surface, wherein the stiffener includes a cavity and a conductive pathway between the cavity and the surface of the stiffener, and wherein the stiffener is coupled to the package substrate such that the surface of the stiffener is between the cavity and the package substrate (stiffener 218/208, conductive pathway 122 or 238, Figures 1 and 2b); and 
an electrical component, wherein the electrical component is embedded in the cavity and is electrically coupled to the package substrate via the conductive pathway (electrical component 102, Figures 2a, Column 1, Lines 24-37, Column 5, Lines 47-48).  
Regarding Claim 4, Hool further discloses that the stiffener includes ceramic (Column 5, Lines 41-43).
Regarding Claim 5, Hool further discloses a first portion having first fingers and a second portion having second fingers that are interdigitated with the first fingers, and wherein the first portion is attached to the second portion by interconnecting the first fingers and the second fingers (first portion 236, second portion 239, Figure 2b).  
Regarding Claim 12, Hool discloses a microelectronic stiffener apparatus, comprising: 
a stiffener having a surface, wherein the stiffener includes a cavity and a conductive pathway between the cavity and the surface of the stiffener (stiffener 201 or stiffener 201/208, conductive pathway 232 or in 208, Figure 2a, Column 1, Lines 24-37, Column 5, Lines 47-48); and 
an electrical component, wherein the electrical component is embedded in the cavity and is electrically coupled to the conductive pathway (electrical component 102, Figures 1a and 2a)
Regarding Claim 15, Hool further discloses that the first portion includes first fingers and the second portion includes second fingers that are interdigitated with the first fingers, and wherein the first portion is attached to the second portion by interconnecting the first fingers and the second fingers (first portion 236, second portion 239, Figure 2b).  

Claims 1, 2, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gowda et al. (U.S. 10,453,786).
Regarding Claim 1, Gowda et al. discloses a microelectronic assembly, comprising: 
a package substrate (package substrate 100, Figure 9); 
a stiffener having a surface, wherein the stiffener includes a cavity and a conductive pathway between the cavity and the surface of the stiffener, and wherein the stiffener is coupled to the package substrate such that the surface of the stiffener is between the cavity and the package substrate (stiffener 42, conductive pathway 88/84, Figure 9); and 
an electrical component, wherein the electrical component is embedded in the cavity and is electrically coupled to the package substrate via the conductive pathway (electrical component 82, Figure 9).  
Regarding Claim 2, Gowda et al. further discloses that the electrical component is a magnetic inductor array (Column 6, lines 11-13).  
Regarding Claim 17, Gowda et al. discloses a computing device, comprising: 
a circuit board (Column 7, Lines 48-58); and
an integrated circuit (IC) package, wherein the IC package comprises: 
a package substrate (substrate 100, Figure 9); and 
a stiffener having an embedded electrical component and a conductive pathway between the embedded electrical component and a surface of the stiffener, wherein the embedded electrical component is electrically coupled to the package substrate via the conductive pathway (stiffener 42, conductive pathway 88/84, Figure 9).  
Regarding Claim 19, Gowda et al. further discloses that the embedded electrical component is a magnetic inductor array (Column 6, Lines 11-13).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gowda et al. (U.S. 10,453,786) as applied to claim 2 above, and further in view of Saraswat et al. (U.S. 9,229,466).
Regarding Claim 3, Gowda et al. discloses the device of claim 2 as described above but does not explicitly disclose that an electrical connection between the magnetic inductor array and the package substrate is coupled to a voltage output rail.  Saraswat et al. discloses a similar device wherein a package comprises an electrical connection coupled from a magnetic inductor array to a voltage output rail (Saraswat et al., package 600, inductor 314, Figure 6, Column 5, Lines 27-34).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form an electrical connection between the magnetic inductor array and the package substrate to be coupled to a voltage output rail in Gowda et al. in view of Saraswat et al. in order to provide granular control over the package and increase efficiency (Saraswat et al., Column 5, Lines 27-34).

Conclusion

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891